DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yungping Chiang on Aug. 19, 2021.
The application has been amended as follows: 
Claim 1 is amended to read:
1.  A liquefaction device of bone comprising:
an outer cavity, an upper end of which is detachably sealed with an upper cover, and a lower end of which is openable/ closable sealed with a lower sealing cover, the upper cover having a feeding port and a first steam inlet port;
a first liquefaction cavity which is coaxially and slidably up and down disposed in the outer cavity, and a sidewall of the first liquefaction cavity being provided with a pressure relief port;
a stainless steel cage disposed coaxially in the first liquefaction cavity, and a top surface of the stainless steel cage being detachably connected to a bottom surface of the upper cover, and the top surface of the stainless steel cage being located below the feeding port and having a feeding inlet;
a second liquefaction cavity having a top surface fixed to an outer sidewall of the outer cavity such that a
Claim 4 is amended to read:
4.   The liquefaction device of bone according to claim 3, being characterized in that, the feeding port is coaxially disposed with the outer cavity, and the feeding port, is openable/ closable provided with a sealing cover, the center of the top surface of the sealing cover being fixed with a lifting lug, and the lower sealing cover being elliptical shape bulged upward, a vacuum tube being fixed to a sidewall of the second liquefaction cavity, and the vacuum tube being in communication with the second liquefaction cavity;
also comprising:
a pair of first cylinder brackets horizontally and symmetrically fixed on the outer side wall of the outer cavity;
a pair of first, open cover cylinders respectively correspondingly fixed to the pair of first cylinder brackets, piston rods of the pair of first open cover cylinders extending into the second liquefaction cavity and a lower end portion of each piston rod horizontally fixing with a crossbeam, and the crossbeam being fixed to the lower sealing cover by two vertical supporting rods;
a pair of second cylinder brackets vertically and symmetrically fixed on 
a pair of second open cover cylinders respectively correspondingly fixed to the pair of second cylinder brackets, a vertical beam being fixedly connected between piston rods of the pair of second open cover cylinders, and the vertical beam being fixed to the steam outlet cover by two horizontal supporting rods;
wherein the piston rods of the pair of first open cover cylinders are shortened such that the lower sealing cover abuts against the lower end portion of the outer cavity and the first liquefaction cavity, and the piston rods of the pair of first open cover cylinders extending such that the lower sealing cover separates from the lower end portion of the outer cavity, the piston rods of the pair of second open cover cylinders shortening to close the steam outlet cover, and the piston rods of the pair of second open cover cylinders extending to open the steam outlet cover.

Claim 11 is amended to read:
11.  The liquefaction device of bone according to claim 1, being characterized in that, the liquefaction device is used for producing bone collagen polypeptide and ultrafine bone powder comprises:
step one: selecting bones of an edible animal and crushing the bones; 
step two: feeding the crushed bones of the step one into the stainless steel cage, closing the lower sealing cover to seal the outer cavity, and introducing steam with a pressure of 1.5 to 2.3 MPa into the first steam inlet port, performing first-stage liquefaction, the first-stage liquefaction time being 10-20 min, and the pressure of the second liquefaction cavity being drawn to a negative pressure of -0.08 MPa to -0.09 MPa, and then opening the lower sealing cover for a first pressure relief, after completing the first pressure relief, introducing a second pressure relief to obtain liquid phase and solid phase;
step three: centrifuging, concentrating and drying the liquid phase obtained in the step two to obtain the bone collagen polypeptide;
step four: drying, performing pulverizing of the solid phase prepared in the step two to obtain ultrafine bone powder.

Allowable Subject Matter
Claims 1–6 and 11–14 are allowed over Takahashi, US 5,301,604 (“Takahashi”).
The following is an examiner’s statement of reasons for allowance:
Claim 1 describes a liquefaction device for hard bone.  The device comprises an outer cavity, with an upper end that is detachably sealed with an upper cover, and a lower end that is openable and closable sealed with a lower sealing cover.  The upper cover has a feeding port and a first inlet port.  The device further comprises a liquefaction cavity which is coaxially and slidably up and down disposed in the outer cavity. A sidewall of the first liquefaction cavity is provided with a pressure relief port.  The device further comprises a stainless steel cage disposed coaxially in the first liquefaction cavity.  A top surface of the stainless steel cage is detachably connected to a bottom surface of the upper cover.  The top surface of the stainless steel cage is located below the feeding port.  The top surface of the stainless steel cage comprises a feeding inlet.  The device also comprises a second liquefaction cavity having a top surface fixed to an outer sidewall of the outer cavity, such that a lower end portion of the outer cavity is located in the second liquefaction cavity.
Takahashi disclsoes a frying device.  Takahashi Fig. 1, col. 4, ll. 4–16.  The device comprises a frying vessel 1 (the “outer cavity”).  It would have been obvious for the upper end of the vessel 1 to be detachably sealed with an upper cover because a vacuum is pulled through suction pipe 22 in the upper end of the vessel 1 to create a vacuum therein.  Id. at col. 5, ll. 1–8.  It also would have been obvious for the lower end of the vessel 10 to be open/closable sealed with a lower sealing cover because oil is extracted through the bottom of the vessel 1 through extraction port 29.  Id. at col. 5, ll. 9–12.  The upper portion of the vessel 1 has a feeding port which is the opening in the top of the vessel 10.  
Takasashi’s device further comprises a case 2 (the “first liquefaction cavity”) which is coaxially and slidably up and down disposed in the vessel 1.  Takahashi Fig. 1, col. 4, ll. 5–16.  A body 6 is disposed coaxially in the case 2.  Id. at col. 4, ll. 16–30.  The body 6 is a cage because the bottom wall 6a is made of wire mesh.  Id. at Fig. 2, col. 4, ll. 16–30.  The top surface of the body 6 is located below the feeding port.  Id. at Fig. 1.  The body 6 has a feeding inlet, which is the opening covered by lid 7.  Id. at Fig. 1, col. 4, ll. 16–30.  

    PNG
    media_image1.png
    916
    720
    media_image1.png
    Greyscale

Takahashi differs from claim 1 because it does not disclose the sidewall of the case 2 comprising a pressure relief port.  The reference also differs from claim 1 because it does not teach the top surface of the body 6 being detachably connected to the bottom surface of the upper cover.  Takahashi further differs from claim 1 because it does not teach a second liquefaction cavity having a top surface fixed to an outer sidewall of the vessel 1, such that a lower end portion of the vessel 1 is located in the second liquefaction cavity. 
Claims 2–6 and 11–14 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776